126.	  On behalf of the delegation of the Kingdom of Bhutan, I have the
honor to congratulate the President on his election to the presidency of the thirtieth session of the General Assembly. We are especially glad that the leader of a small country, like our own, is at the helm of the affairs of this important session. My delegation is confident that with his statesmanship and experience, the qualities which he has already demonstrated during the past weeks, he will guide our deliberations to a successful conclusion. I should also like to extend to him and to the officers of the Committee the assurances of my delegation's co-operation and support in carrying out the heavy responsibilities in the weeks ahead of us.
127.	Allow me also to convey my delegation's appreciation to Mr. Abdelaziz Bouteflika, the Minister for Foreign Affairs of Algeria, for the leadership he gave us during the twenty-ninth and the seventh special sessions.
128.	There are today challenges and opportunities which face this world body. The opportunity is to create new life styles based on deep motivations flowing from a search for a better and freer life. The challenge is to accept and adjust to the consequences of the evolution of unequal relations and treatment. On the positive side, there are important recent events and successes contributing towards the fulfillment of the objectives of this Organization. The transfer of power by Portugal to the former colonies in Africa is no mean achievement. With the exception of Angola, all the former Portuguese colonial territories have achieved independence. With the independence of Papua New Guinea on 16 September, 10 of the 11 original Trust Territories have also gained independence. The manner in which these States reached independence is a source of great satisfaction. It is, therefore, with great pleasure that my delegation welcomes the admission of Cape Verde, Mozambique and Sao Tome and Principe to membership in the United Nations.
129.	The General Assembly recently adopted resolution 3366 (XXX) by 123 votes to none, with 9 abstentions. My delegation supported that resolution, which requested the Security Council to reconsider immediately and favorably the applications of the Democratic Republic of Viet Nam and the Republic of South Viet Nam for admission to the United Nations. We regret that the Security Council again failed to make the recommendation. The Kingdom of Bhutan firmly believes in the principle of universality of this Organization and each new Member, we feel, adds to the strength of this body. We hope that those who are still outside this family of nations will succeed in gaining membership in the near future, so that our Organization becomes not only representative but also more effective.
130.	It is regrettable that the attitude of the illegal minority regime not to accept majority rule has so far prevented the fulfillment of the legitimate aspirations of the people of Zimbabwe. There also has been little improvement in the situation in Namibia and the United Nations continues to face the challenge. One of the serious problems in South Africa is, of course, the continued practice of apartheid and racial discrimination which is in direct contradiction of he principles of human rights and the objectives of the Charter of the United Nations. All these reaffirm our
belief that we all must make concerted efforts to make the United Nations decisions more effective.
131.	"We are gratified that there have been some encouraging developments in the complex problem of the Middle East. We sincerely hope that a lasting solution can be found soon. We believe that negotiations provide the best hopes for a peaceful settlement. Slowness or absence of further progress will undoubtedly increase the risk of renewed conflicts. The consequences of such a conflict will be disastrous for the people in the area and will pose a serious threat to international peace and stability. We are convinced that all the parties to the conflict sincerely desire a peaceful settlement and the basis for such a settlement does exist in Security Council resolutions 242 (1967) and 338 (1973). We do not subscribe to the occupation of territories by force and continue to support the inalienable rights of the Palestinian people, which need to be restored. At the same time the realities ill the area have to be recognized so that all the States can live in peace within secure and recognized boundaries.
132.	The past year has seen some signs of further relaxation of tension all over the world. A gradual process of reconciliation has been set in motion even in South Asia. This region, of which we are the smallest part, has been plagued by a large number of problems, some man-made and some due to natural causes. In our opinion consistent efforts towards a just and durable peace will provide the opportunity to concentrate our attention to the great task of nation-building. We hope the countries in the region will make further efforts for mutual accommodation and reconciliation on the basis of equality and co-operation. The Kingdom of Bhutan is fully committed to the principles of non-alignment and to the aims and objectives of the Charter to work towards peace and stability, Our policy is friendship with all and malice towards none, with mutual respect for sovereignty and independence.
133.	It is a matter of gratification that the people in Indo-China have at last found freedom from interference aFter all the traumatic experiences they have undergone throughout these fateful years. The people of these countries, we hope, will now be able to settle down to enjoy a period of reconciliation and reconstruction in order to build a sound and stable future fashioned according to their own genius.
134.	The problem in the Korean peninsula, however, continues to threaten stability in the area. The consensus reached during the twenty-eighth session, which called on the parties to seek peaceful reunification without outside interference, gave us some hope for beginning a year of understanding and fruitful negotiations. My delegation is still of the firm view that the people of Korea should be allowed to solve the problem by peaceful and independent means.
135.	During the twenty-ninth session of the General Assembly my delegation supported resolution 3212 (XXIX) and we also believe that Security Council resolutions 365 (1974) and 367 (1975) provided a sound basis for negotiation between the two communities. Bhutan, being a member of the non-aligned movement, supports the Political Declaration of the Conference of Ministers for Foreign Affairs of Non-Aligned Countries held at Lima last August [
AII02I7 and Our.I, annex, p. i], which called upon all parties to respect the sovereignty and territorial integrity of Cyprus and the immediate unconditional withdrawal of all foreign troops and for continuation of constructive dialog between the two communities. In this regard, we appreciate the role played by our Secretary-General and the efforts he has been making to help the two communities to solve the problem with greater understanding and a sense of co-operation, We can assure the Secretary-General that his efforts for international peace and stability have our full support.
136.	Bhutan is also a hinterland State of the Indian Ocean. The maintenance of the Indian Ocean as a zone of peace is of much concern to us. My delegation has consistently supported the moves and the relevant resolutions at the United Nations. The presence of big-Power rivalry will only build up tension, which will not only disturb stability in the region but will also cause division among the affected areas. In view of this we firmly believe that the area should be free of foreign military installations and foreign bases built in the context of big-Power rivalry. In order that the declaration may be respected by all States, we would support the idea of convening a conference of all littoral and hinterland States with the co-operation of the major Powers and the major maritime users.
137.	On the question of global disarmament, my delegation still finds the progress rather slow. We recognize the overriding importance of the United Nations responsibility for the maintenance of international peace and security, especially in the face of "ultimate weapons" threatening the end of humanity. We are, however, glad that the big Powers have also realized this problem more than ever, as has been stated by the leaders concerned recently from this rostrum. The situation indeed needs to be rectified and we appreciate the proposals that have been made here recently. We support the reduction of the military budgets of the States concerned by 10 per cent and the use of the funds thus saved for assistance to developing countries. Taking these points into consideration, my delegation will welcome the convening of a world disarmament conference to discuss all the options and work towards complete disarmament with the participation of all countries. The need for full preparation towards this end hardly needs to be emphasized at this stage.
138.	The global economic situation still suffers from unfavorable destabilizing factors and endangers the economies of the developing countries. The developing countries continue to suffer from depreciation of the terms of trade due to inflation and the inadequate transfer of real resources. As a result, the developing countries are forced to take adjustment measures which are often harmful for the economic and social development in these countries. In fact, in the most severely affected countries a negative growth rate is in the offing. The International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)] has apparently failed to provide the expected remedy.
139.	We are, however, encouraged by the definite signs of co-operation now emerging on these matters. The sixth special session stressed economic inter-
dependence on a world-wide scale and also defined the basis for a new international economic order. The Charter of Economic Rights and Duties of States [resolution 3281 (XXIX)] could be regarded as a landmark in the economic and social progress of our Organization. Unlike the sixth special session, the recent seventh special session enjoyed a climate of compromise and negotiations which enabled us to adopt the resolution [3362 (S-VII)] unanimously. Having thus laid the corner-stone, we must progress in the direction of gathering momentum for development in the larger perspective of world economic co-operation.
140.	Bhutan is an agricultural country and we have to import the essential materials needed for the sustenance of our economy. We have high potential to expand production for exports. Our minerals, forest produce and potential for hydro-electric power are being harnessed to meet our needs. The life-blood of our economy is road transport. Being a land-locked country, the increased transportation cost adds to our problem.
141.	In this respect, my Minister for Foreign Affairs, during the recent seventh special session, in this statement emphasized the peculiar problems of the land-locked and least developed States of the developing countries. The problem of the land-locked States has also been brought to focus recently by the Secretary-General's report on special measures related to the particular needs of the land-locked developing countries [Al 10203}. We hope the problem of these developing States will receive attention, as has also been recommended in the resolution of the seventh special session.
142.	We in Bhutan, under the wise guidance of His Majesty King Jigme Singye Wangchuck, have been directing our energies to modern lines of economic and social development with the central aim of raising the living standard and opening to the people new opportunities for a richer and more varied life. Our friendly neighbor, India, with which we have cordial relations, has been helping us generously despite its own pressing commitments. Our goal is to achieve self-reliance and harness our natural resources with the use of modern technology to promote the institutions, values and attitudes of a happy and just society.
143.	My delegation hopes that a new law of the sea will emerge from the forthcoming session of the United Nations Conference on the Law of the Sea to be held here in New York. We fully realize that on such a complex legal subject the harmonization of views of all countries would be difficult to achieve in so short a time. It is, however, a matter of gratification that an informal single negotiating text, on which there is no agreement, has seen the light of day. Geographical and historical factors denied the land-locked and other disadvantaged States the enjoyment of the advantages of States bordering on the sea. Nevertheless, we hope the legitimate rights and interests of all States, whether coastal or land-locked, will be recognized so that all nations can participate in the sharing of the resources of the sea and the ocean floor. We believe in the establishment of a strong sea-bed regime to regulate the exploration and exploitation of the sea. Keeping these considerations in view, my delegation would be willing to work towards an acceptable new law of the sea that
could guide all the nations in exploring and exploiting the riches of the vast sea,
144 My delegation supported the establishment of an ad hoc group to review the Charter of the United Nations. A mere review of the Charter, we feel does not and cannot mean the complete revision of the Charter, nor do we feel the need to do so. In this thirtieth year of the United Nations, however, we believe that the time has come to have a look at some of the provisions in the light of present needs and realities.
145.	My delegation firmly believes that with the constructive attitude of all its Members, big or small, rich or poor, the United Nations is still a viable body and the only one that exists to help man in the pursuit of peace and in the elimination of poverty, sickness and other problems. The narrow confines of national interest of all of us here will have to be made more flexible to accommodate the lofty ideals of the United Nations. The hopes of all mankind depend on how soon we act on these problems and how we face this challenge.



